Citation Nr: 1133416	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for rheumatoid arthritis of multiple joints, including the feet, ankles, and knees.

3.  Entitlement to service connection for a stress fracture of the right foot.

4.  Entitlement to service connection for a deviated septum status post surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from November 1976 to August 1992; with subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2007 for further development.  

The issues were remanded so that the RO could obtain additional outpatient treatment reports (including an October 2006 MRI report) and so that the Veteran could undergo VA examinations of his hearing loss, right foot, and deviated septum.  The Board notes that the RO fully complied with the remand directives.  Additional outpatient treatment records were incorporated into the claims file; and the Veteran underwent appropriate VA examinations in April 2009.

The Veteran presented testimony at a Board hearing in November 2006. A transcript of the hearing is associated with the Veteran's claims folder.

In view of the Veteran's complaints related to his feet advanced during this appeal, the inservice medical evidence of pes planus, and post-service medical evidence of pes planus, the Board finds that a claim of service connection for pes planus has been reasonably raised by the record.  This matter is hereby referred to the RO for development and adjudication. 



FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss disability is productive of level II hearing acuity in the right ear and level III hearing acuity in the left ear.

2.  There is no current medical diagnosis of chronic rheumatoid arthritis; the Veteran's multi-joint symptoms have been attributed to his already service-connected gout.

3.  There is no medical diagnosis of current chronic residuals of a stress fracture to the right foot. 

4.  A preexisting deviated septum disability was not noted upon the Veteran's entry into military service.

5.  Clear and unmistakable evidence shows that the Veteran did incur a deviated septum prior to service, but there is no clear and unmistakable evidence that the deviated septum did not increase in severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  Chronic rheumatoid arthritis was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Residuals of a stress fracture to the right foot were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The presumption of soundness has not been rebutted regarding the Veteran's deviated septum.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

5.  Deviated septum status post surgery was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated September 2004 and October 2004.
                                                                 
At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in September 2004 and October 2004 letter priors to the April 2005 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO provided the Veteran with March 2006 and August 2008 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in March 2005, March 2006, and April 2009; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


Increased Rating - Hearing loss

The present appeal involves the Veteran's claim that the severity of his service-connected hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran submitted a December 2004 private audiological examination report.  Pure tone thresholds for the ears were as follows:

      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		15   55   55   55		10   25   40   50  

The pure tone average was 45 decibels in the right ear and 31 decibels in the left ear.  Speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.
  
In March 2005, the Veteran underwent a VA audiological examination.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his greatest difficulty is understanding conversation.  He stated that he is always asking people to repeat themselves; and he has to turn his head to the right so that his left ear will be closer to the speaker.  Upon examination, pure tone thresholds for the ears were as follows:

      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		15   50   55   60		15   30   40   50  

The pure tone average was 45 decibels in the right ear and 34 decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 80 percent in the left ear.  The examiner noted that hearing was normal bilaterally from 500 through 1000 hertz.  There was moderate to moderately severe sensorineural hearing loss in the right ear from 2000 through 4000 hertz; and there was mild to moderate sensorineural hearing loss in the left ear from 2000 through 4000 hertz.  Such examination findings translate to level II hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.

In April 2009, the Veteran underwent another VA audiological examination.  The examiner reviewed the claims file in conjunction with the examination.  Pure-tone thresholds for the ears were as follows:

      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		15   55   60   65		15   30   50   65  

The pure tone average was 49 decibels in the right ear and 40 decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.

Analysis

The Veteran has been assigned a noncompensable rating.  This rating was based on the results of March 2005 and April 2009 examinations which showed puretone averages and speech recognition scores which translated to level II hearing in the right ear and level III (or level I) hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.  Exceptional patterns of hearing loss were not shown to warrant application of 38 C.F.R. § 4.86.  Based on these audiological test results, a compensable rating is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Rheumatoid arthritis

At the Veteran's November 2006 Board Hearing, he testified that he was diagnosed with rheumatoid arthritis at Myrtle Beach Air Force Base in approximately 1981.  He stated that at the base, the medical staff performed tests and drew fluid out of his knees.  He reported that he had to stay off his feet for 30 days and spent time on convalescent leave.  He was given Tylenol for pain.  He testified that currently, his knees, feet, and ankles are affected.  When the disability flares up, it hurts tremendously, and the affected areas become swollen and red.  He can't walk when the condition flares up.  The attacks last three to four days.  He indicated that the symptoms are sometimes different than his symptoms for gout (for which he is service connected).  He is currently being treated with Prednisone and Vicodin.  He testified that the VA examiners are treating him for gout, but they have told him that that the Veteran has "got other things going on."  He was told that it could be arthritis.

The service treatment reports include a February 1981 report documenting complaints of swelling of the right foot with no known trauma; the report references rheumatic fever by history in November 1980.  Other reports, including the Veteran's entrance examination, refer to rheumatic fever at age 8 with swollen joints.  An April 1981 record shows follow up for rheumatic fever which the Veteran had while on leave in the States.  Other service treatment records include diagnoses of acute rheumatic arthritis of the right knee and ankle in March 1981 and July 1983.  

The Veteran underwent a VA examination in March 2006.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran has had a long history of pain in multiple joints (primarily in his toes, ankles, and knees).  He noted that the Veteran has had an unimpressive response to colchicine and allopurinol.  He noted that an October 2002 arthrocentesis revealed uric acid crystals.  He also noted that the Veteran's serum acid level has been over 10 for some time.  His most recent value was 10.6 (in October 2005).  The examiner noted that the Veteran had a rheumatoid factor in February 2006 which was negative.  The examiner believed that the Veteran's clinical picture was consistent with gout.  He further noted that the Veteran had a negative rheumatoid factor, and that x-rays were unremarkable for rheumatoid arthritis.  

The Veteran underwent another VA examination in April 2009.  The examiner reviewed the claims file in conjunction with the examination.  He found no clinical or objective findings for a diagnosis of rheumatoid arthritis in the feet, ankles, or right elbow.  

The Board acknowledges the references to rheumatic arthritis while in service.  He claims that he has rheumatoid arthritis.  However, the preponderance of competent evidence  (including two VA examination reports) fails to attribute his joint pain to rheumatoid arthritis.  Instead, the evidence shows that the Veteran's symptomatology is due to medically diagnosed gout for which service connection has already been established with a 40 percent rating.  In this regard, VA examiners have opined that the Veteran's gout began during service although it was not diagnosed as such at that time.  In granting service connection for gout, VA expressly acknowledged involvement of the feet, ankles and knees.  To the extent that the Veteran is contending that he also has rheumatoid arthritis involving various joints, specialized medical testing have found not basis for such a diagnosis.  This appears to be a clear medical question.  Although the Veteran as a layperson may testify as to symptoms he experiences, he is not competent to assign a medical diagnosis to those symptoms.  Again, the Board stresses that VA has already recognized symptomatology of various joints, to include the feet, ankles, and knees as associated with his service-connected gout. 

With regard to the diagnosis of rheumatic arthritis in service, records at that time describe it as acute, but at any rate, there is no current medical diagnosis of rheumatic arthritis.  It appears that the military medical personnel may have described the inservice symptoms as rheumatic in nature based on the preservice rheumatic fever.  However, the Board again stresses that after medical examinations and special tests, medical personnel have determined that the symtomatology is due to gout.  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, although the Veteran indisputably has joint pain, it is not currently attributed to rheumatoid arthritis.  There is no medical diagnosis of  rheumatoid arthritis, and the claim of service connection for that disability must fail without a current medical diagnosis. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for rheumatoid arthritis of multiple joints must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
     
Right foot stress fracture

At the Veteran's November 2006 Board Hearing, he testified that he sustained a stress fracture to his right foot approximately two weeks into basic training and that he spent approximately 75 percent of basic training on crutches.  He testified that after basic training, he continued to have problems with the foot and that he kept going to sick call.

The service treatment records reflect that the Veteran did indeed sustain a stress fracture in November 1976.  His progress was checked in December 1976.  There is no other mention of the stress fracture throughout the service treatment records.  His August 1992 separation examination yielded normal findings.  The examiner stated that the Veteran was in good health and had no medical disability.  The Veteran's August 1992 Report of Medical history failed to mention any residuals of a stress fracture.  Instead, he stated that he was in good health.  Likewise, his June 1996 periodic examination yielded normal findings and his Report of Medical History failed to mention any residuals of a stress fracture.    

Post service medical records reflect no findings attributed to a stress fracture.  The Veteran has had foot problems; however, these have all been attributed to gout by private physicians (Dr. C.L.P., Dr. L.C.L.) and VA clinicians.  In March 2006, a VA examiner commented that the Veteran's clinical picture was consistent with gout but that x-rays were ordered to determine if t he had some degenerative arthritis.  X-ray studies were interpreted as showing normal knees and ankles bilaterally.

Pursuant to the Board's August 2007 remand, the Veteran underwent another VA examination in April 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of pain in his heel; and the examiner noted that the Veteran has not had surgery on that area.  The examiner also noted that the Veteran sought treatment for foot problems in service on multiple occasions, and that he was on crutches during basic training.  The Veteran's current complaints were of constant pain in the right heel area.  The Veteran denied any swelling in that area.  He also denied using any special shoes; but he reported that shoe inserts help.  He stated that the pain is the same each time (with no flare-ups); but he denied taking any medication for heel pain.  He stated that he is unable to walk more than 15 to 20 minutes; and he is unable to stand for more than an hour.

Upon examination, the Veteran had pain to palpation on the first metatarsophalangeal joint and the proximal interphalangeal joint.  There was positive edema and redness notes in those areas.  There was no edema noted to the remainder of the right foot.  The examiner diagnosed the Veteran with status post stress fracture to the right foot with no residuals.  X-rays did suggest bilateral pes planus. 

The April 2009 examiner noted right foot pain, swelling, and edema.  However, he did not attribute the pain to a stress fracture of the foot.  Instead, he stated that there were no residuals of the in-service injury.    

The Board notes that the only findings attributed to a stress fracture are dated November 1976 to December 1976 (approximately 31 years ago).  

Given that the in service injury occurred in November 1976; the only other mention of the stress fracture occurred in December 1976; and the fact that the Veteran served approximately 16 years in active service (and seven in the Army National Guard) without incident; and the fact that the April 2009 VA examiner found no residuals of a stress fracture; the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  The fact that the Veteran suffered a stress fracture during service is not by itself sufficient to establish service connection.  There must be current disability as a result of the stress fracture.  The preponderance of the evidence is against a finding of any current disability associated with the in-service stress fracture.  His foot complaints are attributable to disorders other than the stress fracture suffered during service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for residuals of a stress fracture to the right foot must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Deviated septum status post surgery

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Entrance examination does not show a preexisting deviated septum.  The presumption of soundness therefore arises.   However, the remainder of the service treatment records clearly reflects that the Veteran fractured his nose in approximately 1975 (prior to service).  The Veteran has acknowledged that his deviated septum was not caused by service.  At his November 2006 Board Hearing, the Veteran testified that although his septum was deviated prior to service, he didn't have any problems breathing until he entered service.  

The Veteran testified that when he had to wear protective masks (gas masks), he couldn't breathe.  He stated that in 1985 or 1986, he underwent surgery.  The surgery went well; but then a year after the surgery, his breathing became worse.  He started snoring loudly.  He testified that he is going to be scheduled to have the surgery re-done.  He testified that he cannot breathe through his nose; and it was discovered that he also has sleep apnea.  

The service treatment records show no indication of any nasal or breathing problems until October 1979.  In November 1979, x-rays revealed a generalized enlargement of the nasal turbinate bodies primarily on the left.  Surgical correction was recommended.  A March 1982 report reflects grossly enlarged left and middle turbinates.  A January 1983 record shows continued congestion status post septoplasty.    

The Veteran underwent a septorhinoplasty in April 2008.  Subsequent treatment reports in April 2008 and May 2008 reflected that the Veteran was doing well and that he was breathing much better.   

The Veteran underwent a VA examination in April 2009.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran underwent surgery for a deviated septum in 1982; and that he underwent another surgery in April 2008.  The Veteran stated that his doctors have told him that it will take approximately 18 months post surgery for all of the swelling to reduce and to see if the surgery was successful.  The Veteran stated that he uses Flonase.  He also stated that he missed two weeks of work for the surgery; but has not missed any since then.  

Upon examination, the Veteran had no erythema or edema noted on the nares.  The septum was deviated to the Veteran's left.  The airflow in both nares was normal.  His sinuses were nontender to palpation.  He opined that the Veteran's pre-existing disability of a deviated septum was not caused by or aggravated by military service.  

The Board notes that in this case, no preexisting condition was noted upon entry into service.  However, the service treatment records, post service treatment records, and the Veteran himself consistently reflect that he Veteran fractured his nose in approximately 1975 (prior to service).  The Board finds that this evidence constitutes clear and unmistakable evidence that a deviated septum pre-existed service.  However, after reviewing the service records the Board is unable to find that there is clear and unmistakable evidence that the preexisting nasal condition did not increase in severity during service.  The records showing continuing congestion after the inservice surgical procedure prevent such a findings.  As such, the presumption of soundness has not been rebutted, and the Veteran's deviated nasal septum must be analytically viewed as having been incurred in service.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is not warranted.  Entitlement to service connection for rheumatoid arthritis of multiple joints is not warranted.  Entitlement to service connection for stress fracture of the right foot is not warranted.  To this extent, the appeal is denied. 

Entitlement to service connection for deviated septum status post surgery is warranted.  To this extent, the appeal is granted.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


